PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/069,226
Filing Date: 14 Mar 2016
Appellant(s): Dierbach et al.



__________________
Jennifer R. Andrew
Registration No. 61,185
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 26 March 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 29 September 2020 from which the appeal is taken have been modified by the Advisory Action dated 21 January 2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-10, 13, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bringe et al. (US 2017/0156360) in view of Burdock (Encyclopedia of Food and Color Additives, 3 Volume Set, “Sodium bicarbonate”, CRC Press, 1997, pp. 2529-2531) as evidenced by fatsecret (“Almond Butter” - https://www.fatsecret.com/calories-nutrition/generic/almond-butter?portionid=11864&portionamount=1.000, updated 21 August 2007, downloaded 4 August 2019) and Xiao et al. (“HS-SPME GC/MS characterization of volatiles in raw and dry-roasted almond (Prunus dulcis)” – California Almonds, Almond Board of California, 2014AQ0006-Publication Overview, July 2014, p 1-2). 
Regarding claims 1-9, Bringe et al. disclose almond milk comprising 1-5% almond butter (i.e. almond paste, protein paste); 80-98% water; 0.2-0.6% calcium carbonate; 0.01-0.04% gellan gum (i.e. stabilizer); and 0.01-0.04% locust bean gum (i.e. stabilizer; wherein the claimed amount of about 0.1 wt% encompasses a value of 0.08 wt% ) ([0039]/Tables 1-4).
While Bringe et al. disclose a composition with 1-5% almond butter (i.e. protein paste), the person of ordinary skill in the art would have been motivated to adjust, in routine processing, 
As evidenced by fatsecret, almond butter is known to comprise 2.41 g protein per one tablespoon protein (one tablespoon =16 g, therefore, 100 g of almond butter comprises 15 g of protein).  Therefore, when the composition comprises 5% almond butter, wherein almond butter is the only source of protein, the composition would comprise about 0.75% protein.
Bringe et al. is silent with respect to pH.
Given Bringe et al. disclose a composition substantially similar to that presently claimed, in particular, protein, water and buffering salt (i.e. calcium carbonate) in the proportions similar to those presently claimed, it necessarily follows that the almond milk would exhibit a pH in the claimed range.  
While Bringe et al. disclose compositions comprising salts and calcium carbonate, the reference is silent with respect to sodium bicarbonate.   Bringe et al. does disclose that any other suitable salts, buffering agents or combination of agents can be incorporated as part of the composition ([0016], [0028]).  Bringe et al. disclose, for example, salt combinations may improve dispersion of the non-soy based protein and provide enhanced product stability ([0028]).  
Burdock teaches that sodium bicarbonate is known to be used as a pH controlling agent (i.e. buffering agent) in foods (p. 2529/Functional use in foods), p. 2530/Regulatory notes §184.1742 (a)).  
Bringe et al. and Burdock are combinable because they are concerned with the same field of endeavor, namely food compositions and its ingredients.  It would have been obvious to one of ordinary skill in the art to have included sodium bicarbonate in the composition of Bringe et al. in combination with calcium carbonate, as a buffering agent.  It is prima facie obvious to 
Given calcium carbonate and sodium bicarbonate are both known pH adjusting components, since the flavor, chemical and functional properties of each are known, it would have been obvious to one of ordinary skill in the art to have adjusted, in routine processing, the ratio of each buffering component within the claimed amounts disclosed (i.e. 0.2-0.6% calcium carbonate).
 Regarding claim 10, modified Bringe et al. disclose all of the claim limitations as set forth above.  Bringe et al. disclose wherein the hydrocolloids of the composition may include gellan gum, xanthan gum locust bean gum, guar gum and/or other hydrocolloid ([0029]).
Regarding claim 13, modified Bringe et al. disclose all of the claim limitations as set forth above.  Bringe et al. disclose that almond-based food products are known to comprise sweeteners.  While Bringe et al is silent with respect to the amount of sweetener, the skilled artisan would have been motivated to adjust, in routine processing, the amount of sweetener to obtain a desired sweetness.
Regarding claim 14, modified Bringe et al. disclose all of the claim limitations as set forth above.  Bringe et al. disclose that the composition may comprise flavoring [0016], [0028]).  While Bringe et al. is silent with respect to the amount of flavoring, the skilled artisan would have been motivated to adjust, in routine processing, the amount of flavoring to obtain a desired flavor profile.
Regarding claim 15, modified Bringe et al. disclose all of the claim limitations as set forth above.  When the composition of Bringe et al. comprises 5% almond butter, wherein 
Here, a value of about 1.0% by weight of the protein product would be considered to encompass a value of 0.75%.
In the alternative, if the composition of Bringe et al. comprises 8% by weight protein paste (as taught by modifying the composition of Bringe et al., the composition would comprise 1.2% protein.
Regarding claim 16, modified Bringe et al. disclose all of the claim limitations as set forth above.  While Bringe et al. is silent with respect to viscosity, given Bringe et al. disclose a composition comprising a substantially similar composition including ingredients and ratios of ingredients, intrinsically the almond milk composition would display a viscosity in the broad range presently claimed.
Regarding claim 17, modified Bringe et al. disclose all of the claim limitations as set forth above.  While Bringe et al. disclose a composition with 1-5% almond butter (i.e. protein paste), the person of ordinary skill in the art would have been motivated to adjust, in routine processing, the amount of almond butter in the almond milk composition to obtain a product with the desired flavor, texture (i.e. thickness) and nutritional profile (e.g. protein content). 
Regarding claim 18, modified Bringe et al. disclose all of the claim limitations as set forth above.  While Bringe et al. disclose a protein paste, i.e. almond butter, the reference is silent with respect to pyrazines and medium chain aldehydes.  
As evidenced by Xiao et al., raw and roasted almonds are known to comprise pyrazines and medium chain aldehydes, wherein the content of pyrazines is less than that of medium chain aldehydes.  Given almond butter is a paste of almonds, it necessarily follows that the almond .

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bringe et al. (US 2017/0156360) in view of Burdock (Encyclopedia of Food and Color Additives, 3 Volume Set, “Sodium bicarbonate”, CRC Press, 1997, pp. 2529-2531) as applied to claim 1, and further in view of Cash et al. (“Cellulose Derivatives” in Food Stabilisers, Thickeners and Gelling Agents, Blackwell Publishing Ltd, 2010, pp. 95-115).
Regarding claims 11 and 12, modified Bringe et al. disclose all of the claim limitations as set forth above.  While Bringe et al. disclose a composition comprising hydrocolloid wherein the hydrocolloids may be gellan gum, xanthan gum locust bean gum, guar gum and/or other hydrocolloid ([0029]), the reference is silent with respect to cellulose gum or cellulose gel.  
Cash et al. teach that cellulose derivatives, including cellulose gum and gel are known to be used as thickeners for beverages and to stabilized protein in protein beverages (p. 95-115, p. 106-107/6.4.1 – Applications in beverages).
 Given Bringe et al. disclose an almond milk composition comprising a hydrocolloid wherein the hydrocolloid can be any hydrocolloid, since Cash et al. teach that it was known to use cellulose derivatives in beverages as a thickener and to stabilize protein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a combination of cellulose derivatives, including cellulose gum and cellulose gel, as the hydrocolloid in the almond milk composition.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bringe et al. (US 2017/0156360) in view of Burdock (Encyclopedia of Food and Color Additives, 3 Volume Set, “Sodium bicarbonate”, CRC Press, 1997, pp. 2529-2531) as applied to claim 1, and further in view of  Xuchang et al. (CN 104738779 A – Machine translation). 
Regarding claims 19 and 20, modified Bringe et al. disclose all of the claim limitations as set forth above.  While Bringe et al. disclose protein paste where in the protein paste is derived from almond, the reference is silent with respect to peanut.  Bringe et al. also disclose the almond milk composition comprises one or more protein-based supplements ([0031]).
Xuchang et al. disclose a vegetable protein drink comprising apricot kernel, walnut kernel, peanut kernel, sweetener stabilizer including sodium bicarbonate and water (Abstract).
Bringe et al. and Xuchang et al. are combinable because they are concerned with the same field of endeavor, namely protein-based beverages.  Given Bringe et al. disclose that the almond milk composition can include a protein supplement, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a source of peanut, as taught by Xuchang et al., as a protein supplement in the almond milk beverage composition.
Regarding the conditions under which the peanut are processed, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP §2113).

(2) Response to Argument
Appellants submit “Bringe’s 1 to 5% almond butter is significantly lower than the claimed 8 to 35% protein paste and there is no motivation for increasing the amount of almond butter in Bringe.”  Appellants submit “increasing the almond butter content in Bringe from an upper limit of 5% to a range of 8 to 35% is an increase of 60 to 600% which is significant . . . [a]nd such a significant increase could not be based on mere routine processing.”
Bringe et al. disclose almond milk comprising 1-5% almond butter (i.e. almond paste, protein paste).  As evidenced by fatsecret, almond butter is known to comprise 2.41 g protein per one tablespoon protein (one tablespoon =16 g, therefore, 100 g of almond butter comprises 15 g of protein).  Therefore, when the composition comprises 5% almond butter, wherein almond butter is the only source of protein, the composition would comprise about 0.75% protein.
The Examiner does not suggest “significantly” increasing the amount of almond butter in the composition of Bringe.  Rather, the person of ordinary skill in the art would have been motivated to adjust, in routine processing, the amount of almond butter in the composition of Bringe, to a value of about 8% in the almond milk composition to obtain a product with the desired flavor, texture (i.e. thickness) and nutritional profile (e.g. protein content).  There is nothing unexpected or unique to increasing the almond butter concentration from 5% by weight to at least about 8% by weight in the composition of Bringe.     
Note, while claim 1 requires about 8% to about 35% by weight protein paste, there is no requirement the paste have a specific composition, for example protein content.  In this case, Bringe disclose an almond paste wherein the almond paste comprises 15% protein.  When the composition of Bringe comprises less than the claimed amount of protein paste, e.g. 5% almond 
  Appellants submit “[s]ince the claimed combination of calcium carbonate and sodium bicarbonate achieves unexpected results, it would not have been obvious to have selected the claimed combination of calcium carbonate and sodium bicarbonate.” Appellants submit “there is no reason or rationale to modify Bringe to include the sodium bicarbonate of Burdock.”  Appellants submit “the present application demonstrate that all buffers are not useful for the same purpose, namely preventing sedimentation when the protein product is added to coffee and having acceptable flavor.”
The claimed invention does not require that the protein product exhibit a particular level of stability (i.e. prevention of sedimentation) or flavor profile.  Here, Bringe disclose a composition comprising calcium carbonate in an amount that overlaps the claimed amount of sodium bicarbonate and calcium bicarbonate when combined (i.e. about 0.60 wt% to about 1.10 wt%).  Given Bringe discloses calcium carbonate in an amount overlapping the amount of the claimed combination of sodium bicarbonate and calcium carbonate, it necessarily follows the calcium carbonate in Bringe would act as a buffering agent.  The Examiner applies Burdock to demonstrate that sodium bicarbonate is another known buffering agent used in foods.  The fact that Appellant has recognized another advantage, i.e. preventing sedimentation while maintaining flavor, which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious (see MPEP §2145 II). 
Here, the Examiner does not suggest adding sodium bicarbonate to the composition of Bringe et al. to prevent sedimentation, but rather as a buffering agent.  There is no reason to 
Appellants note the Declaration of Lisa Dierbach under 37 C.F.R. §1.132 dated April 16, 2020.  Appellants submit the declaration demonstrates the inventors in the present application found that the claimed amounts of calcium carbonate and sodium bicarbonate provides unexpected results when used in protein products, and the results are surprising in view of the high protein content of the claimed protein products.  Appellants submit the results provided in the Dierbach Declaration show “the claimed combination of sodium bicarbonate and calcium carbonate, in cooperation with a stabilizer, used in high protein products surprisingly had an acceptable flavor profile and did not cause sedimentation when added to coffee.”  
Whether the unexpected results are the results of unexpectedly improved results or a property not taught by the prior art, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support (see MPEP §716.02 (d)).  In this case, Example 4 of the present disclosure, represent 16 samples of protein products comprising carrageenan as a stabilizer and 14% ground peanuts as a protein paste.   .  The data does not represent the scope of, for example, claim 1, which allows for any protein paste, any stabilizer and from about 8 wt% to about 35 wt% protein paste.  
In addition, only one concentration of calcium carbonate was evaluated.  The data does not demonstrate the ineffectiveness of calcium carbonate within the entire claimed range or the range taught by Bringe. 
Appellants submit Table 5 of the present disclosure to show that there is no direct relationship between flavor and stability.  Specifically, Appellants note that Example U with only 0.45% calcium carbonate and no sodium bicarbonate has acceptable flavor.  Therefore, 
It is not clear how the correlation between flavor and stability is relevant to the rejection set forth above.  The Examiner applies the teaching of Burdock to Bringe et al. to show that there are other known buffering agents used in food products.  While “Baking 101” suggests sodium bicarbonate contributes metallic taste, the reference does not disclose at what level the salt will exhibit this property.  One of ordinary skill in the art would have considered trying sodium bicarbonate in the composition of Bringe et al. because it is a known buffering agent used in foods.  
Appellants explain “[p]rotein sedimentation is a significant problem when protein products are added to coffee beverages, and this problem is more pronounced for protein products with a higher protein content, in contrast to the low protein content of Bringe’s compositions.”  Notably, Appellants submit “Bringe does not describe any suitability of its almond-based products for use with coffee, nor does Bringe seek to solve the same problems of sedimentations associated with products with high protein content.”
Claims 1-20 are directed to a protein product.  The features directed to use in coffee and lack of sedimentation are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Appellants submit “[t]he prevention of sedimentation by calcium carbonate and sodium bicarbonate has not been demonstrate in the art as a results-effective variable.”

Appellants submit “[t]he cited are itself must support the conclusion for the purported optimization in the context of the claims and any purported optimizable parameter must first be recognized by the art.”
While the prior art, Bringe, does not specifically recognize calcium carbonate for its pH adjusting properties, calcium carbonate and sodium bicarbonate are well recognized as pH adjusting components.  Since the flavor, chemical and functional properties of each salt are known, it would have been obvious to one of ordinary skill in the art to have adjusted, in routine processing, the ratio of each salt component within the claimed amounts disclosed (i.e. 0.2-0.6% calcium carbonate).
Appellants note “Bringe describes calcium carbonate in a list of health-related supplements.”  Accordingly, Appellants submits “Bringe does not suggest that calcium carbonate (or sodium bicarbonate) plays a role in preventing sedimentation when the protein product is added to coffee.  
	Claims 1-20 are directed to a protein product composition and do not require any properties related to sedimentation in coffee.  While Bringe describes calcium carbonate in a list of health-related supplements, Bringe disclose calcium carbonate in an amount that overlaps the claimed amount of calcium carbonate.  One of ordinary skill in the art would understand, while the calcium carbonate is added as a health supplement, at the claimed amount would also act as a buffering agent.  
	Appellants submit “Comparative Example U with 0.450% calcium carbonate (no sodium bicarbonate) had an acceptable flavor profile.” 

	Regarding claim 15, Appellants submit “[t]o the extent the Office Action’s calculations are accurate, this protein content is still below the lower limit of about 1.0 wt% protein recited in claim 15.”
Here, a value of about 1.0% by weight of the protein product would be considered to encompass a value of 0.75%.
In the alternative, if the composition of Bringe et al. comprises 8% by weight protein paste (as taught by modifying the composition of Bringe et al., the composition would comprise 1.2% protein.
	Regarding claims 19 and 20, Appellants explain “[i]n Binge, the protein-based supplements described are optional ingredients that are not even included in the exemplary formulations in Tables 1-4.”  In addition, Appellants explain “Bringe describes its exemplary protein-based supplements as comprising “a protein that is substantially free of soy-protein, such as, for example yellow pea protein, potato protein, and/or any other suitable non-soy protein-based supplement.”  
	While Bringe does not explicitly disclose a peanut source as a “protein-based supplement,” the reference clearly allows for any suitable “non-soy protein based supplement.”  Peanut is considered a non-soy protein source.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP §2123 II). 
	Appellants submit “[o]ne of ordinary skill in the art starting with Bringe would find no motivation in Bringe or Xuchange to include peanuts in any amount in the almond milk of 
	Bringe disclose the addition of a protein supplement.  It is well within the purview of one skilled in the art to have adjusted the amount of almond skin extract to accommodate any increase in lipid content brought by the addition of a peanut.  There is no teaching in Bringe et al. that would lead the skilled artisan to believe more almond skin extract would be of detriment to the composition disclosed by Bringe et al.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
Conferees:
/D. Lawrence Tarazano/Supervisory Patent Examiner, Art Unit 1796
                                                                                                                                                                                                       /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.